Citation Nr: 1603639	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984.  He also had subsequent reserve duty service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This claim was processed using the Virtual VA paperless claims processing system and Veterans Benefit Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of those in VBMS or not relevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required to attempt to obtain private medical records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 U.S.C.A. 
§ 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).  The Veteran submitted authorization forms for VA to obtain records from his private healthcare provider for treatment received in July 2006.  See July and September 2008 VA Form 21-4142.  Although the AOJ obtained a July 2006 private medical record from Kaiser Permanente, it appears that there may be additional outstanding records.  Specifically, the July 2006 medical record indicated that the Veteran was being referred to a specialist for evaluation of his left knee disorder.  Additionally, the Veteran reported that he received Cortisone injections to treat his left knee disorder.  See November 2009 notice of disagreement.  There are no records of such in the claims file.  Since VA has notice of outstanding private medical records that are potentially relevant to the claim on appeal, there is a duty to attempt to obtain these records.  Therefore, on remand the AOJ should obtain any outstanding private medical records.  

Second, remand is required to obtain an adequate medical examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical conclusion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The Veteran was afforded a VA examination in December 2008.  During the examination the Veteran reported constant left knee pain elicited by physical activity and cold weather.  The Veteran also reported that the knee pain reduced his athletic ability.  After examination and a negative x-ray report, the examiner opined that there was no pathology to render a diagnosis.  In so finding, the examiner noted that the Veteran's condition had no impact on his daily activity.  

The Board finds that the December 2008 VA examination is inadequate.  First, there are outstanding private records regarding the Veteran's knee treatment; accordingly, the opinion was not provided upon a review of all of the relevant medical evidence.  Second, the examiner provided no supporting rationale for his conclusion that the Veteran's left knee condition had no impact on his daily activity.  In particular, the examiner failed to reconcile the conclusion with the Veteran's reported symptoms of constant pain and reduced athletic ability.  Third, as noted by the Veteran's representative, it appears that the December 2008 examiner did not review the Veteran's claims file.  The lack of review of the claims file does not automatically render an opinion inadequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008).  However, the December 2008 examiner did not adequately address the medical history provided by the Veteran.  Additionally, the claims file contained relevant private treatment records, including a July 2006 private medical record that noted that the left knee condition restricted the Veteran's activity in the work place and prevented him from being able to walk for more than 15 minutes without severe pain.  Therefore, the Board finds that remand is necessary to obtain an additional VA examination and medical opinion to determine the nature and etiology of any left knee disorder that may be present.


Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his left knee disorder.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner must identify all current left knee disorders.  For each diagnosis identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder was incurred in or otherwise related to the Veteran's military service.  If no disorder is identified, provide a supporting explanation for this conclusion.

The examiner must specifically address the following: 1) the Veteran's lay statements; 2) the November 1979 service treatment record that noted an assessment of a left knee sprain; 3) the May 1983 service treatment record that noted the Veteran injured his left knee playing baseball; 4) the December 2008 VA examination report and x-ray findings; and 5) the post-service medical evidence.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


